          Case 1:15-cv-02739-LAP Document 299 Filed 03/04/21 Page 1 of 2




                                                             March 4, 2021

Via ECF

The Honorable Loretta A. Preska,
    United States District Court for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

                Re:     Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                        YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                        al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                        Park”)

Dear Judge Preska:

                We write on behalf of Defendants the Republic of Argentina and YPF S.A. and
Plaintiffs Petersen Energía Inversora, S.A.U., Petersen Energía, S.A.U., Eton Park Capital
Management, L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P. in connection with the
Court’s Order at the February 18, 2021 status conference (Petersen ECF No. 297) and our February
25, 2021 letter (Petersen ECF No. 295) to provide a further status report regarding a proposal to
resolve certain disputes relating to Plaintiffs’ invocation of privilege over certain documents.

               The parties are continuing to discuss the parameters of a potential stipulation under
Federal Rule of Evidence 502(d) for the exchange of information that could narrow the dispute on
these issues, as well as narrow potential disputes on similar issues with respect to document
production by Burford Capital LLC.

               In light of the ongoing discussions, the parties propose to provide a further status
report to the Court no later than March 11, 2021.



Respectfully,


/s/ Robert J. Giuffra, Jr.                       /s/ Mark C. Hansen
Robert J. Giuffra, Jr.                           Mark C. Hansen
Sergio J. Galvis                                 Derek T. Ho
Joseph E. Neuhaus                                Andrew E. Goldsmith
Thomas C. White
Elizabeth A. Cassady                             KELLOGG, HANSEN, TODD, FIGEL &
                                                 FREDERICK PLLC
SULLIVAN & CROMWELL LLP                          Sumner Square
125 Broad Street                                 1615 M Street, NW, Suite 400
New York, New York 10004-2498                    Washington, DC 20036
Telephone:    (212) 558-4000                     Telephone:    (202) 326-7900
Facsimile:    (212) 558-3588                     Facsimile:    (202) 326-7999
        Case 1:15-cv-02739-LAP Document 299 Filed 03/04/21 Page 2 of 2




 The Honorable Loretta A. Preska                                           -2-


Counsel for The Argentine Republic    Counsel for Petersen Energía Inversora, S.A.U.,
                                      Petersen Energía, S.A.U., Eton Park Capital
                                      Management, L.P., Eton Park Master Fund, Ltd.,
                                      and Eton Park Fund




/s/ Mark P. Goodman
Mark P. Goodman
Donald Francis Donovan
Shannon Rose Selden
Dietmar W. Prager

DEBEVOISE & PLIMPTON LLP
7 Times Square
New York, New York 10036
Telephone:   (212) 790-4500
Facsimile:   (212) 790-4545

Counsel for YPF S.A.




cc:    Counsel of Record
